Grant, J.
The defendant was a large contractor and builder. Among his various contracts was one for the erection of a church and parish house in connection therewith. Plaintiff was a brick carrier. While carrying brick upon a scaffold, it broke. He fell and was injured. The scaffold was first built by the carpenters. One for the use of masons is required to be stronger. In the necessary division of the work defendant had a scaffold builder, who had built scaffolds for 20 years, and never before had one broken. When the work was ready for the masons, the scaffold builder strengthened the scaffold as they deemed sufficient. The cause of the accident was a knot in the center plank. It was established by the testimony of both plaintiff and defendant that Mr. Chapoton employed competent men and furnished sufficient good material. If there was any negligence, it was that of a fellow-sérvant. The court properly directed a verdict for the defendant. The case is ruled by the following decisions : Quincy Mining Co. v. Kitts, 42 Mich. 34 (3 N. W. 240); Hoar v. Merritt, 62 Mich. 386 (29 N. W. 15); Beesley v. F. W. Wheeler & Co., 103 Mich. 196 (61 N. W. 658, 27 L. R. A. 266); Petaja v. Mining Co., 106 Mich. 463 (64 N. W. 335, 66 N. W. 951, 32 L. R. A. 435, 58 Am. St. Rep. 505).
Judgment affirmed.
The other Justices concurred.